Appeal by the defendant from a judgment of the Supreme Court, Queens County (Demakos, J.), rendered February 10, 1999, convicting him of burglary in the first degree, robbery in the first degree (four counts), sodomy in the first degree, sexual abuse in the first degree, assault in the second degree, criminal possession of a weapon in the second degree, criminal possession of a weapon *496in the third degree, and unlawful imprisonment in the first degree (five counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court improperly impeded his ability to present his defense by curtailing his cross-examination of the prosecution witnesses. We disagree. The trial court has broad discretion to limit cross-examination when questions are repetitive, irrelevant or only marginally relevant, concern collateral issues, or threaten to mislead the jury (see Delaware v Van Arsdall, 475 US 673, 679; People v Magrigor, 281 AD2d 561; People v McGriff, 201 AD2d 672, 673; People v Ashner, 190 AD2d 238). The trial court providently exercised its discretion here.
The defendant’s remaining contentions are without merit. Smith, J.P., Friedmann, H. Miller and Cozier, JJ., concur.